Name: Commission Decision No 106/79/ECSC of 19 January 1979 extending for a further year the prohibition on alignment on offers of iron and steel products originating in certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-01-20

 Avis juridique important|31979S0106Commission Decision No 106/79/ECSC of 19 January 1979 extending for a further year the prohibition on alignment on offers of iron and steel products originating in certain third countries Official Journal L 014 , 20/01/1979 P. 0010 - 0011 Spanish special edition: Chapter 13 Volume 9 P. 0156 Portuguese special edition Chapter 13 Volume 9 P. 0156 ****( 1 ) OJ NO L 73 , 15 . 3 . 1978 , P . 16 . ( 2 ) OJ NO L 275 , 30 . 9 . 1978 , P . 92 . COMMISSION DECISION NO 106/79/ECSC OF 19 JANUARY 1979 EXTENDING FOR A FURTHER YEAR THE PROHIBITION ON ALIGNMENT ON OFFERS OF IRON AND STEEL PRODUCTS ORIGINATING IN CERTAIN THIRD COUNTRIES THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR THE FIRST AND SECOND PARAGRAPHS OF ARTICLE 95 THEREOF , WHEREAS THE MEASURES THE COMMISSION HAS TAKEN RELATING TO PRICES ON THE COMMON MARKET IN STEEL HAVE BEEN EXTENDED FOR A FURTHER YEAR ; WHEREAS THE GOVERNMENTS OF CERTAIN THIRD COUNTRIES HAVE ASSURED THE COMMISSION OF THEIR COOPERATION OVER THESE MEASURES ; WHEREAS EXPERIENCE HAS SHOWN THAT THE WIDESPREAD USE OF THE RIGHT TO ALIGN ON OFFERS FROM THIRD COUNTRIES IS A FACTOR INCREASING DOWNWARD PRESSURE ON COMMUNITY PRICES ; WHEREAS THE COMMISSION THEREFORE SUSPENDED THIS RIGHT OF ALIGNMENT BY COMMUNITY UNDERTAKINGS IN DECISION NO 527/78/ECSC ( 1 ), AS LAST AMENDED BY DECISION NO 2293/78/ECSC ( 2 ); WHEREAS DECISION NO 527/78/ECSC WAS DUE TO EXPIRE ON 31 DECEMBER 1978 ; WHEREAS THE ARRANGEMENTS MADE WITH CERTAIN OF THE THIRD COUNTRIES HAVE BEEN CONTINUED TO COVER 1979 ; WHEREAS DECISION NO 527/78/ECSC MUST THEREFORE BE EXTENDED TO 31 DECEMBER 1979 ; WHEREAS THESE ARRANGEMENTS MAY COVER ONLY SOME IRON AND STEEL PRODUCTS , AND IT IS THEREFORE NECESSARY TO SPECIFY IN THE ANNEX THE IRON AND STEEL PRODUCTS COVERED BY THIS DECISION ; HAVING CONSULTED THE CONSULTATIVE COMMITTEE , AND WITH THE UNANIMOUS ASSENT OF THE COUNCIL , HAS ADOPTED THIS DECISION : ARTICLE 1 DECISION NO 527/78/ECSC IS AMENDED AS FOLLOWS : 1 . THE WORDS ' IT SHALL EXPIRE ON 31 DECEMBER 1978 ' IN ARTICLE 3 ARE REPLACED BY THE WORDS ' IT SHALL EXPIRE ON 31 DECEMBER 1979 ' . 2 . THE ANNEX IS REPLACED BY THE ANNEX TO THIS DECISION . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 19 JANUARY 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION **** ( 1 ) NOMENCLATURE OF GOODS FOR THE EXTERNAL TRADE STATISTICS OF THE COMMUNITY AND STATISTICS OF TRADE BETWEEN MEMBER STATES ( OJ NO L 353 , 18 . 12 . 1978 ). ANNEX THE BAN ON ALIGNMENT INTRODUCED BY THIS DECISION COVERS THE TERMS OFFERED BY UNDERTAKINGS SITUATE IN THE FOLLOWING COUNTRIES : 1 . SWISS CONFEDERATION : AND AS REGARDS - CONCRETE REINFORCING BARS WITH MINOR IDENTATIONS , FLANGES , GROOVES OR OTHER DEFORMATIONS PRODUCED DURING THE ROLLING PROCESS , WHETHER OR NOT TWISTED AFTER ROLLING , NIMEXE ( 1 ) STATISTICAL SUBDIVISION 73.10 A II A ), - SMOOTH REINFORCING BARS , NIMEXE STATISTICAL SUBDIVISION EX 73.10 A II B ).